Citation Nr: 0921365	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  00-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
postural syncope.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for benign positional vertigo.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist ligament injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
July 1969 and from July 1974 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for postural syncope.

The Veteran had an informal conference with a Decision Review 
Officer (DRO) at the RO in November 2000.

In a July 2003 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for postural syncope, effective June 1, 1999.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected postural 
syncope.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a July 2004 decision, the Board, in pertinent part, denied 
entitlement to an initial compensable evaluation for postural 
syncope.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Memorandum Decision, the Court vacated the part of 
the July 2004 Board decision regarding this issue and 
remanded the matter to the Board for readjudication, to 
include providing an adequate statement of reasons and bases.

As a final preliminary matter, the Board notes that, in April 
2009, the Veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal.  In 
an April 2009 statement, the Veteran submitted a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.

As the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim for entitlement 
to an initial compensable rating for postural syncope is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran has been assigned an initial noncompensable 
evaluation for his service-connected postural syncope, 
pursuant to 38 C.F.R. §§ 4.104 and 4.124a, Diagnostic Codes 
7199-8911 (2008), effective June 1, 1999.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  In this case, the Veteran's service-connected 
postural syncope was rated according to the analogous 
condition of petit mal epilepsy under Diagnostic Code 8911.

Post-service VA and private treatment records dated from 1999 
to 2003 repeatedly include the Veteran's self-reported 
history of intermittent syncopal episodes.  A December 1999 
cardiology review report included in records received from 
the Social Security Administration (SSA) noted that an 
organic basis for syncope and presyncope had not been 
established but that vagal origin had not been ruled out. 

In a July 2000 VA clinic note, the Veteran complained of 
being lightheaded with standing and sitting.  He reported 
that he had more episodes of pre-syncope while in the service 
when he was under more stress but denied palpitations, any 
association with turning his head, stroke, or seizures.  He 
also admitted to occasional chest tightness with extreme 
exertion.  The examiner assessed pre-syncope.  In an August 
2000 VA treatment note, the Veteran was seen for evaluation 
of the pre-syncope.  It was noted at that time that he had no 
real syncope.  There was no history of chest pain, shortness 
of breath, or palpitations.  In an October 2000 VA treatment 
note, the Veteran was evaluated for complaints of dizziness.  
The examiner concluded that the Veteran's dizziness and pre-
syncope were non-cardiac in origin.

In a June 2001 VA cardiology examination report, the examiner 
noted the Veteran's history of near-syncope or pre-syncope 
episodes.  His description of near syncope was noted to be 
similar to that documented contemporaneously in the military 
records.  The Veteran was under increased stress at that time 
and had poorly controlled hypertension.  The episodes were 
never related to exertion, but occurred during tasks that 
required increased concentration.  Some episodes occurred 
while sitting and some while standing although not while 
standing for long periods, standing on a hot day, or when 
deficient in consumption of liquids.  One episode may have 
been associated with turning his head but most were not.  The 
Veteran had no definite loss of consciousness.  He did not 
have consistent orthostatic dizziness but on some occasions 
he has found that when rising from a chair he may end up 
sitting again unclear of exactly what happened.

It was noted that during service, an extensive work-up was 
conducted that involved a Holter monitor, three 
echocardiograms, and three stress tests, of which failed to 
show any significant cardiovascular disease that could 
explain his pre-syncope.  The Veteran reported that he has 
been more relaxed and that his symptoms of dizziness and near 
syncope were less frequent and less severe since leaving 
service.  He indicated that he exercised regularly as well as 
maintained a high level of cardiovascular fitness and had not 
had syncope or dizziness during exercise or noted any sudden 
drops in his heart rate.  He did, however, notice a rapid 
slowing of heart rate from its peak after the end of 
exercise, indicating excellent cardiovascular fitness.

The results of an August 2001 VA neurological evaluation 
suggested neurocardiogenic syncope.  The Veteran was referred 
for additional evaluation, to include a formal tilt table 
test.  In a September 2001 response, a VA examiner noted that 
following review of Holter data and blood pressure readings 
on standing, it appeared the Veteran's pre-syncopal episodes 
were due to orthostatic hypotension in the setting of sinus 
bradycardia.  The tilt table test was determined unlikely to 
help and was not performed.

In a September 2001 evaluation conducted for SSA, a physician 
listed an assessment of presyncopal episodes, with 
lightheadedness that may be related to orthostatic 
hypotension. 

In an undated VA medical opinion, the examiner, L. H. D., 
M.D., responding to a letter from the Veteran acknowledged 
that there was documentation in the record that the Veteran 
had complained  of frequent episodes of lightheadedness, 
including two episodes of loss of consciousness during 
service.  He also noted the Veteran's current complaints of 
continued episodes of dizziness.  The Veteran specifically 
reported that he became dizzy playing tennis when bending 
over to pick up a ball.  The examiner found this to be a 
common and normal phenomena and not an indication of a 
medical disease or abnormal condition.  The examiner 
explained that bending over caused the abdominal contents to 
compress the veins returning blood to the heart and may lead 
to a drop in blood pressure.  However, he further noted that 
a significant and abnormal drop in blood pressure was 
recorded by another physician when the Veteran changed from 
sitting to standing positions.  He agreed that the Veteran's 
condition was best described as orthostatic hypotension.  The 
examiner also noted the Veteran's history of hypertension, 
acknowledging that aggressive treatment of it was likely to 
worsen the Veteran's orthostatic hypotension and dizziness on 
standing.  He further indicated that treatment for 
orthostatic hypotension might worsen the Veteran's high blood 
pressure.
 
A December 2003 VA treatment record reflected an assessment 
of benign positional vertigo (BPV).  The examiner reassured 
the Veteran that he had no orthostatic changes. 

In November 2004 and November 2007 statements, the Veteran 
and his spouse described that he has attacks of dizziness 
while standing (more or less constant) and while walking 
(intermittent).  The Veteran indicated that he was service-
connected for orthostatic hypotension causing dizziness and 
that another cause of his dizziness was BPV.  

In the May 2007 Memorandum Decision, the Court found that the 
Board had rated the Veteran's postural syncope by analogy 
under the criteria for rating petit mal epilepsy because 
there was not an explicit diagnostic code for that 
disability.  The Court pointed out the Board's contradictory 
conclusions that the Veteran's syncopal episodes were a 
normal medical phenomena not associated with his service-
connected condition and that the nature and severity of his 
service-connected postural syncope would foreseeablely 
interfere with employment.  The Court was also troubled by 
the Board's failure to discuss the Veteran's complaints of 
dizziness and findings of an abnormal drop in blood pressure 
when changing from sitting to standing positions.  The Board 
was instructed to provide an adequate statement of reasons 
and bases for its rating determination, regardless of which 
diagnostic code it determined to be the most appropriate for 
assessing the Veteran's condition.  

A January 2008 VA treatment note showed a problem list 
including BPV and orthostatic hypotension.  The Veteran 
complained of dizziness on standing but indicated he had no 
symptoms of dizziness, lightheadedness, imbalance, or nausea 
related to change of position of the head.  The Veteran also 
denied any chest pain, shortness of breath, palpations, or 
abdominal pain.  A VA physician, D. S., M.D., assessed a 
history of neurocardiogenic syncope.

In a February 2008 statement, D. S., M.D., further opined 
that the Veteran as likely as not suffered from both 
orthostatic hypotension and BPV during active service.  The 
symptoms of those disabilities were noted to be similar and 
easily confused by a patient, as vertigo is often described 
by dizziness.  The physician noted that orthostatic 
hypotension and BPV were distinct ailments involving 
different body systems, as BPV involves the inner ear while 
orthostatic hypotension is neurocardiogenic.  Dizziness and 
fainting with orthostatic hypotension occur when standing 
from a sitting or supine position or when standing in a fixed 
position for a period of time.  The physician indicated that 
in BPV, which is episodic in nature, head position usually 
causes vertigo, unsteadiness when walking, and nausea.  The 
physician further opined that both disabilities inhibit the 
Veteran's ability to work any job where fainting or dizziness 
could result in injury to oneself, others, or equipment.  The 
Veteran was noted to be precluded from any work involving 
heights, hazards, or constant rising from a seating position.  

In a March 2009 statement, V. DeJ., M.D., a private 
internist, indicated that one of the Veteran's ailments was 
postural syncope due to orthostatic hypotension.  The Veteran 
reported that his last documented syncopal episode was during 
active service in 1999.  He complained of intermittent 
symptoms of dizziness/vertigo with variable intensity, 
character, and duration that continue to impair his daily 
activities and are usually posturally mediated (sitting to 
standing) but he has likewise reported onset of symptoms in a 
stationary standing position.  The physician indicated he 
documented positive findings with the Barany's maneuver to 
support benign positional vertigo.  The Veteran noticed some 
improvement with self-administered Epley's maneuver.  
However, the physician indicated that results were 
inconsistent and symptoms were chronic and persistent despite 
the overlap of signs and symptoms of those two disease 
processes.  The physician noted his belief that it is just as 
likely as not that the Veteran's underlying symptomatology is 
brought about by idiopathic orthostatic hypotension.  
Underlying symptomatology would include staggering if the 
Veteran attempted to walk before his systems stabilized.  The 
physician indicated that he had reviewed the symptoms under 
epilepsy and peripheral vestibular disorder and opined that 
the latter disease's symptoms and functional effects on body 
systems are analogous to the Veteran's idiopathic orthostatic 
hypotension. 

The Board notes that the Veteran last had a VA examination in 
2001 to evaluate his service-connected postural syncope.  As 
noted above, the Veteran has also been assigned a 10 percent 
rating for service-connected benign positional vertigo, 
pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6299-6204 
(2008).  The Veteran's service-connected benign positional 
vertigo was rated according to the analogous condition of 
peripheral vestibular disorders under Diagnostic Code 6204.  
See 38 C.F.R. §§ 4.20, 4.27 (2008).  Under 38 C.F.R. § 4.14, 
the evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2008).

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
In light of the cumulative record, the AMC/RO should arrange 
for the Veteran to undergo a VA examination at an appropriate 
VA medical facility to determine the current severity of his 
service-connected postural syncope and to determine, if 
possible, which symptoms are attributable to his service-
connected postural syncope and which, are attributable to his 
service-connected benign positional vertigo.  

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Wilmington, Delaware and from the Community-Based Outpatient 
Clinic (CBOC) in Millsboro, Delaware; however, as the claims 
file only includes treatment records from those facilities 
dated up to March 2008, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

The claims file reflects that the Veteran has received 
private medical treatment for his service-connected postural 
syncope from a former VA physician identified as V. DeJ., 
M.D.; however, as the claims file only includes records from 
that physician dated in January 2008 and March 2009, 
additional records from that provider should be obtained.

The Board further notes that in multiple written statements 
of record the Veteran repeatedly discusses his participation 
VA's vocational rehabilitation program.  Consequently, any VA 
Vocational Rehabilitation and Education file complied for 
this Veteran should be obtained and associated with the 
claims folder.

In an April 2008 rating decision, the RO awarded service 
connection and assigned 10 percent ratings for benign 
positional vertigo and for residuals of a left wrist injury, 
each effective April 1, 2004.  In statements received in 
April and May 2008, the Veteran expressed disagreement with 
assigned initial ratings for those disabilities.  These 
statements are accepted as a timely notice of disagreement 
(NOD) with the April 2008 rating decision on these issues.  
See 38 C.F.R. §§ 20.201, 20.302(a) (2008).  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issues to the RO for the issuance of a SOC.  
Consequently, these matters will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for entitlement to an initial compensable 
evaluation for postural syncope on appeal, 
to include information outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected postural syncope.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's service-
connected postural syncope from the 
Millsboro CBOC and Wilmington VAMC, for 
the period from March 2008 to the present.  
Also of particular interest are any 
private treatment records from V. D., M.D. 
for the period from September 2007 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  If the Veteran has a VA Vocational 
Rehabilitation and Education file, it	as 
should be obtained and associated with the 
claims folder.

4.  The Veteran should be scheduled for an 
appropriate VA examination with a 
neurologist to ascertain the current 
severity of his service-connected postural 
syncope.  All indicated tests and studies 
are to be performed, and a comprehensive 
recreational and occupational history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician is requested, if possible, 
to determine which symptoms are 
attributable to service-connected postural 
syncope and which, are attributable to 
service-connected benign positional 
vertigo.  The physician is also requested 
to indicate which of the following best 
describes the current status or severity 
of the symptoms attributed to the 
Veteran's service-connected postural 
syncope:

a) a peripheral vestibular disorder 
manifested by occasional dizziness, OR 

b) a peripheral vestibular disorder 
manifesting dizziness and occasional 
staggering, OR 

c) epilepsy with a history of seizures, OR  

d) epilepsy with at least 1 major seizure 
in the last 2 years, or at least 2 minor 
seizures in the last 6 months, OR    

e) epilepsy with at least 1 major seizure 
in the last 6 months or 2 in the last 
year, or averaging at least 5 to 8 minor 
seizures weekly, OR 

f) epilepsy with at least 1 major seizure 
in 4 months over the last year, or 9 to 10 
minor seizures per week, OR 

g) epilepsy with at least 1 major seizure 
in 3 months over the last year, or more 
than 10 minor seizures weekly, OR 

h) epilepsy with at least 1 major seizure 
per month over the last year.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record. The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The AMC/RO should issue to the Veteran 
and his representative a SOC addressing the 
claims for entitlement an initial 
evaluation in excess of 10 percent for 
benign positional vertigo and for 
entitlement an initial evaluation in excess 
of 10 percent for residuals of a left wrist 
ligament injury.  The Veteran is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to these 
issues for the issues to be before the 
Board on appeal.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to an initial 
compensable evaluation for postural 
syncope on appeal should be reviewed with 
consideration of all applicable laws and 
regulations as well as all of the evidence 
added to the record since the February 
2004 SOC.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




